Case 9:19-cv-81485-DMM Document 6 Entered on FLSD Docket 11/15/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                CASE 1~rO.: 9:19-cv-81485-DMM

  STEPHEN and FELICIA EAKER,
  as parenTs and natural guardians
  of minor, Eaker,

          Plaintiff,

  vs.

  TARGET CORPORATION,

          Defendant.

        D~F~n~DANT TARGET CORPORATION'S NOTICE OF FILIl`~G CIVIL COVER
                 SHEET IN SUPPORT OF NOTICE OP REMOVAli fDE 11

          Defendant, TARGET CORPORATION (hereinafter "TARGET"), by and through its

  undersigned counsel, and hereby files with this Court its Civil Cover Sheet in support of its

  Notice of Removal [DE 1].

                                  CERTIFICATE OF SERVICE
         IHEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed with the Clerk of the Court using CM/ECF on November 15, 20] 9 which will provide
  copies to: Cassidy Loutos, Esquire, Loutos Law, PLLC, 1193 SE Port St. Lucie Blvd., Port St.
  Lucie, PL 34952; cassidy~a loutoslaw.co~n (Attorneys for the Plaintiffj.

                                             VERNIS &BOWLING OF BROWAT2D, P.A.
                                             5821 Hollywood Blvd
                                            Holl}~wood, FL 33021
                                            Ph: (954) 927-5330
                                            Fax: (954)927-5320
                                            ,4ttorneys for Defendant, Target Corporation

                                     By:    /s/Carlton A. Bober
                                            Carlton A. Bober, ESQUIRE
                                            Florida Bar No.: 827710
                                            Primary Email: cbober(c~florida-law.com
                                            Secondary Email: agalla~her(a~florida-law.com
